IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-11175
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EDUARDO QUIRINO-LANDEROS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:00-CR-44-1-C
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Eduardo Quirino-Landeros (Quirino) appeals his conviction

and sentence following his guilty plea to illegally reentering

the United States after having been deported in violation of 8

U.S.C. § 1326(a)(1) and (b)(2).   Quirino argues that his

indictment was defective because it did not allege a prior felony

conviction.    Quirino concedes that his argument is foreclosed by

United States v. Almendarez-Torres, 523 U.S. 224 (1998).    Quirino

contends, however, that Apprendi v. New Jersey, 120 S. Ct. 2348,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11175
                                -2-

2362 (2000), casts doubt on Almendarez-Torres and that he is

raising the argument to preserve it for Supreme Court review.

     Although the Supreme Court noted in Apprendi that, arguably,

Almendarez-Torres was incorrectly decided, the Court expressly

declined to overrule Almendarez-Torres.   Apprendi, 120 S. Ct. at

2362-63 & n.15; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), petition for cert. filed, (Jan. 26, 2001)(No. 00-

8299).   This court is compelled to follow the precedent set in

Almendarez-Torres "unless and until the Supreme Court itself

determines to overrule it."   Dabeit, 231 F.3d at 984.

     The judgment of the district court is AFFIRMED.